IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

TIMOTHY A. HUBAL, JR.,
CASE NO. 2:19-CV-5262
Petitioner, JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson
Vv.

WARDEN, BELMONT CORRECTIONAL
INSTITUTION, et al.,

Respondents.

ORDER

On December 10, 2019, the Magistrate Judge issued a Report and Recommendation
(“R&R”) recommending that the petition for a writ of habeas corpus be dismissed. (ECF No. 2.)
Although the parties were advised of the right to file objections to the R&R, and of the
consequences of failing to do so, no objections have been filed. Therefore, the R&R (ECF No.
2) is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

Pursuant to 28 U.S.C. § 2253(c)(1)(A) and Rule 11 of the Rules Governing Section 2254
Cases in the United States District Courts, the Court must determine whether to issue a certificate
of appealability. Because Petitioner has waived the right to file an appeal by failing to file
objections to the R&R, see Thomas v. Arn, 474 U.S. 140, 147 (1985); United States v. Walters,

638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of appealability.

 

 

IT IS SO ORDERED.
I-F2OQ\o Pye
DATE EDMUND A. SARGUS, JR.

UNITED STATES DISTRICT JUDGE
